DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are pending.
Claims 1-20 have been examined.

Priority
This application has PRO 62/582,151 filed on 11/06/2017.
The limitation of a "substantially non-planar surface" in claim 15 is first disclosed in this instant application of 16/180,260; thus, the prior art date of claim 15 is the effective filing date of 11/06/2017.

Withdrawn Rejection
The rejection of claims 1-17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn because the argument of “a protein film on a substrate immersed in an organofluorine compound will be necessary to have the properties (Remarks, p7, para 2)” is persuasive.
The rejection of claims 19-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn is withdrawn because the argument of “a protein film on a substrate immersed in an organofluorine compound will be necessary to have the properties (Remarks, p7, para 2)” is persuasive.
The rejection of claims 1, 3-5, 9-10, 13, 17 and 19 under 35 U.S.C. 102(a)(1) as being anticipated by Fujiwara et al. is withdrawn because Fujiwara et al. did not teach immersing the protein film on the 
The rejection of claims 1, 3-7, 10, 13, and 17 under 35 U.S.C. 102(a)(1) as being anticipated by Leslie et al. is withdrawn because Leslie et al. did not teach immersing the protein film on the substrate in an organofluorine compound.
The rejection of claims 1-7 and 9-17 under 35 U.S.C. 103 as being unpatentable over Jeoung et al. in view of Leslie et al. is withdrawn because neither reference teaches immersing the protein film on the substrate in an organofluorine compound.
The rejection of claims 8 and 18 under 35 U.S.C. 103 as being unpatentable over Jeoung et al. in view of Leslie et al. and Sunny et al. is withdrawn because none of the references teach immersing the protein film on the substrate in an organofluorine compound.
The rejection of claim 20 under 35 U.S.C. 103 as being unpatentable over Fujiwara et al. in view of Jeoung et al. is withdrawn because neither reference teaches immersing the protein film on the substrate in an organofluorine compound.
The rejection of claims 1-7 and 9-17 on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. US 10,073,340 B2 in view of Leslie et al. is withdrawn because neither reference teaches immersing the protein film on the substrate in an organofluorine compound.



New Ground of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "a substantially non-planar surface" in claim 15 is a relative term which renders the claim indefinite.  The term "a substantially non-planar surface" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

1.	Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Rotello et al. (US 2016/0096935 A1) in view of Sotiri et al. (Experimental Biology and Medicine 2016; 241: 909–918.).
Claim 1 is drawn to a method of making a protein film on a substrate comprising 
depositing a protein solution comprising one or more proteins on a substrate to form the protein film on the substrate; and 
immersing the protein film on the substrate in at least one chemically inert organofluorine compound and the protein film is free of a reaction product between protein and organofluorine compound after removal the protein film from immersion.
Rotello et al. teach “Protein films and methods of forming the same” (Title). Rotello et al. teach a protein solution is placing on the substrate to form the protein film on the substrate via printing, dipping, brushing, soaking, immersion, spraying, spin casting, or a combination thereof [0033], reading on the limitation (i). Rotello et al. further teach the use of the porous protein film for coating a medical device such as a catheter [0007, 0054-0055].  Rotello further teaches "washing the protein film, such as using an aqueous solution or an organic solvent" (0041).
Rotello et al. do not explicitly teach immersing the porous protein film on a substrate (e.g., a catheter or implant) in at least one organofluorine compound.
Sotiri et al. teach “Immobilized liquid layers: A new approach to anti-adhesion surfaces for medical applications” (Title). Sotiri et al. teach surface modification for anti-thrombogenic, anti-bacterial materials, and/or anti-adhesive coating of medical devices (Abstract; p909, col 1, 
    PNG
    media_image1.png
    329
    642
    media_image1.png
    Greyscale
Introduction). Sotiri et al. suggest free of reaction products between a coated substrate and an organofluorine compound shown in figure 1(b). Sotiri et al. teach the coating material of immobilized 
    PNG
    media_image2.png
    159
    585
    media_image2.png
    Greyscale
species of perfluoroperhydrophenanethrene (p911, col 1, liquids), reading on an organofluorine compound that is chemically inert to the one or more proteins. Sotiri et al. further show fully immersing or dipping a substrate in an organofluorine compound solvent for coating the organofluorine compound on the whole surface of the substrate and free of reaction products between a coated substrate and an organofluorine compound shown in figure 1(b) and (p913, Fig 5) above. Because both references teach surface modification of a substrate with anti-fouling property, one of ordinary skill in the art would have been taught a surface modification by immersing Rotello’s protein film on a substrate in an organofluorine compound solvent to further improve anti-fouling property, reading on the limitation (ii) in claims 1 and 17.
With respect to claim 2, Rotello et al. teach the protein film can have a thickness of about 1 nm to about 100 microns [0048].
With respect to claim 3, Rotello et al. teach the depositing/placing comprises printing, dipping, blushing, soaking, immersion, spraying, spin casting, or a combination thereof [0033].
With respect to claim 4, Rotello et al. teach the protein solution is an aqueous protein solution, wherein the one or more proteins are about 0.01 wt% to about 99.9 wt% of the protein solution [0034].
With respect to claim 5, Rotello et al. teach the protein is anionic bovine serum albumin, neutral hemoglobin, or cationic lysozyme [0034].
With respect to claims 6-8 and 10, Sotiri et al. further teach the coating material of immobilized liquid comprises medical-grade perfluorocarbons perfluorodecalin and the elected species of perfluoroperhydrophenanethrene (p911, col 1, liquids).

With respect toc claims 11-12, Rotello et al. teach pressing the precursor film with a mold can include nanoimprint lithography (NIL), such as patterned nanoimprint lithography [0040].
With respect to claim 13, Rotello et al. teach a substrate can be a silica wafer, glass, quartz, a polydimethylsiloxane, a polyester [0035], or an implantable medical device [0007, 0055]. 
With respect to claim 14, Rotello et al. teach the protein film is about 1 nm to about 100 microns thick [0035].
With respect to claim 15, Sotiri et al. show the substrate comprising a substantially nonplanar surface shown as follows (Fig 1).
With respect to claim 16, Rotello et al. teach the method includes growing cells on the protein film [0043].
With respect to claim 17, Sotiri et al. suggest Rotello protein film coated substrate free of reaction products between a protein film coated substrate and an organofluorine compound shown in figure 1(b) above.
One of ordinary skill in the art before the effective filing date to would have been taught and/or motivated to combine Rotello’s method of coating a protein film on a substrate with Sotiri’s teaching of coating medical-grade perfluorocarbons perfluorodecalin and perfluoroperhydrophenanethrene on a substrate because Sotiri et al. teach immersing a substrate in medical-grade perfluorocarbon compounds to make surface modification of a substrate (a medical device or an implant) with improved properties of anti-thrombogenic, anti-bacterial materials, and/or anti-adhesive effects (Abstract; p909, col 1, Introduction). The combination would have reason able expectation of success because both 
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence to the contrary.

2.	Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rotello et al. in view of Sotiri et al. as applied to claims 1-17 and further in view of Gong et al. (Chinese Journal of Chemical Engineering. 2013; 21(8): 920—926.).
Claim 18 is drawn a method of making a protein film on a substrate comprising
depositing a protein solution comprising anionic bovine serum albumin on the substrate to form a protein film on the substrate; and
dipping the protein film on the substrate in perfluoroperhvdrophenanthrene (PFHP) at a temperature of about 140 °C to about 200 °C for about 1 to about 30 minutes; wherein the protein film on the substrate is free of a reaction product between the protein film and the PHIP following the dipping.
Rotello et al. in view of Sotiri et al. teach a method of making a protein film on a substrate comprising immersing an albumin protein film on a substrate in perfluoroperhvdrophenanthrene (PFHP) at about 50°C to about 250°C as applied to claims 1-17 above.
Rotello et al. in view of Sotiri et al. do not explicitly teach the time of immersing/dipping the protein film on the substrate in perfluoroperhvdrophenanthrene (PFHP).

    PNG
    media_image3.png
    326
    411
    media_image3.png
    Greyscale
Similarly, Gong et al. teach surface modification of a substrate by solution-immersion (Title and Abstract). Gong et al. teach the material used for surface modification is fluoroalkyl silanes (p920, col 2, para 1). Gong et al. suggest the water contact angle on the coated surface of a substrate is a function of time for immersing (reading on dipping) the substrate in an organofluorine compound solvent (p921, Fig 1c; p922, col 1, para 3). Thus, it is obvious for one of ordinary skill in the art to optimize the immersing time of a protein film coated substrate in perfluoroperhvdrophenanthrene (PFHP) solvent taught by Rotello et al. in view of Sotiri et al. to produce the substrate with a desired water contact angle (e.g., 60 degrees to 80 degrees), reading on the limitation of immersing time for about 1-30 minutes in claim 18 and the limitation of water contact angle 60-80 degrees in claim 19. See MPEP 2144.05 (II)(A) “Optimization Within Prior Art Conditions or Through Routine Experimentation”.
With respect to claim 20, Rotello et al. teach the protein film is about 1 nm to about 100 microns thick [0035].
One or ordinary skill in the art before the effective filing date would have been taught to combine the teachings (Rotello et al. in view of Sotiri et al.) with Gong’s teaching of immersing time for surface modification of a substrate because Gong et al. suggest the water contact angle on the coated surface of a substrate is a function of time for immersing (reading on dipping) the substrate in an organofluorine compound solvent (p921, Fig 1c; p922, col 1, para 3). The combination would have reasonable expectation of success because the references teach immersing/dipping a substrate in an organofluorine compound solvent for surface modification of a substrate.
.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 1-4, 6-7 and 9-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-10, 12, and 15 of U.S. Patent No. 10,073,340 B2 (the 340 ‘patent, previously cited 12/28/2020) in view of Sotiri et al. (Experimental Biology and Medicine 2016; 241: 909–918.).
Claim 1 of the 340 ‘patent is drawn to a method of making a protein film shown as follows.

    PNG
    media_image4.png
    286
    454
    media_image4.png
    Greyscale







Claim 1 of the 340 patent does not explicitly teach the step further comprising immersing the protein film on the substrate in at least one organofluorine compound.

    PNG
    media_image2.png
    159
    585
    media_image2.png
    Greyscale
Sotiri et al. teach “Immobilized liquid layers: A new approach to anti-adhesion surfaces for medical applications” (Title). Sotiri et al. teach surface modification for anti-thrombogenic, anti-bacterial materials, and/or anti-adhesive coating of medical devices 
    PNG
    media_image1.png
    329
    642
    media_image1.png
    Greyscale
Introduction). Sotiri et al. suggest free of reaction products between a coated substrate and an organofluorine compound shown in figure 1(b). Sotiri et al. teach the coating material of immobilized liquid comprises medical-grade perfluorocarbons perfluorodecalin and perfluoroperhydrophenanethrene (p911, col 1, liquids). Sotiri et al. further show fully immersing or dipping a substrate in an organofluorine compound for coating the organofluorine compound on the whole surface of the substrate and free of reaction products between a coated substrate and an organofluorine compound shown in figure 1(b) and (p913, Fig 5) above. Because both references teach surface modification of a substrate with anti-fouling property, one of ordinary skill in the art would have been taught a surface modification by immersing Rotello’s protein film on a substrate in an organofluorine compound, reading on the limitation (ii) in the instant claims 1 and 17.
Claim 2 of the '340 patent disclosed the precursor protein film is about 1 nm to about 100 microns thick, satisfying the instant 2.
Claim 3 of the '340 patent disclosed the depositing comprises printing, dipping, brushing, soaking, immersion, spraying, spin casting, or a combination thereof, satisfying the instant 3.
Claim 4 of the '340 patent disclosed the protein solution is an aqueous protein solution, wherein the one or more proteins are about 1 wt% to about 20 wt% of the protein solution, satisfying the instant 4.
Claim 6 of the '340 patent disclosed the method of making the protein film comprises pressing the protein film with a mold, satisfying the instant 11.
Claim 7 of the '340 patent disclosed pressing the precursor protein film with a mold comprises nanoimprint lithography, satisfying the instant 12.
Claim 8 of the '340 patent disclosed the substrate comprises a silica wafer, glass, quartz, a 
Claim 9 of the '340 patent disclosed that the precursor protein film forms a pattern, reading on substantially nonplanar surface and satisfying the instant 15.
Claim 10 of the '340 patent disclosed protein film is about 1 nm to about 100 microns thick, satisfying the instant 14.
Claim 12 of the '340 patent disclosed the method further comprising growing cells on the protein film, satisfying the instant 16.
Claim 15 of the '340 patent disclosed the temperature during compression is from about 140°C to about 165°C, satisfying the instant 9.

Conclusion
No claim is allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ooya (US 2009/0269421) teaches a method of fabricating protein films, including using organic fluorine solvents to deliver substances (e.g. drugs) to the film.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA-HAI LEE whose telephone number is (571)270-1691.  The examiner can normally be reached on Mon-Fri from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/J.L/Examiner, Art Unit 1658                                                                                                                                                                                                        
13-June-2021
/Soren Harward/Primary Examiner, Art Unit 1631